77 F.3d 502
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Mary C. SULLIVAN, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 96-3035.
United States Court of Appeals, Federal Circuit.
Dec. 21, 1995.
ORDER

1
Upon consideration of Mary C. Sullivan's unopposed motion to voluntarily dismiss her appeal,

IT IS ORDERED THAT:

2
(1) Sullivan's motion to voluntarily dismiss her appeal is granted.


3
(2) Sullivan's pending motion for leave to proceed in forma pauperis is moot.


4
(3) The Office of Personnel Management's pending motion to reform the caption is moot.


5
(4) Each side shall bear its own costs.